Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 9-11, 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 12, 13, 16-18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaneko et al. (JP H05243547 A) hereafter referred to as Kaneko  .
In regard to claim 1 Kaneko teaches a photo detector [see Fig. 8], comprising: 
a transistor [see two transistors “switching TFT and the photosensor TFT”], comprising a gate [“gate electrode 102 for the switching TFT” “gate electrode 2 of the photosensor TFT” ], a source [see Fig. 7 “Next, the source electrodes 6 and 106, the drain electrodes 7 and 107, and the other electrode 11 of the storage capacitor” see “4 ... Amorphous silicon, 5 ... N-type amorphous silicon” see that Amorphous silicon extends from source, drain, channel to the capacitor between the two TFTs] and a drain; and 
a charge storing component [see “storage capacitor”], electrically connected with the transistor  [see Fig. 7, Fig. 8] and comprising a top electrode [see that under broadest reasonable interpretation top and bottom are not absolute, but only relative to another element, thus the two electrodes include 11, 12 and also the Amorphous silicon 4 and N-type amorphous silicon 5] and a bottom electrode; 
wherein the source and the drain of the transistor and the bottom electrode [this is the Amorphous silicon 4 and N-type amorphous silicon 5 which is the source, channel, drain and one electrode of the capacitor which can be designated as “bottom electrode” under broadest reasonable interpretation] of the charge storing component are formed by a semiconductor layer.
In regard to claim 2 Kaneko teaches wherein the transistor comprises a channel [this is the Amorphous silicon 4 and N-type amorphous silicon 5 which is the source, channel, drain and one electrode of the capacitor which can be designated as “bottom electrode” under broadest reasonable interpretation] disposed between the source and the drain.
In regard to claim 3 Kaneko teaches wherein the channel, the source and, the drain are coplanar [see Fig. 8 this is the Amorphous silicon 4 and N-type amorphous silicon 5 which is the source, channel, drain and one electrode of the capacitor which can be designated as “bottom electrode” under broadest reasonable interpretation].
In regard to claim 4 Kaneko teaches  wherein the gate is disposed on [see Fig. 8 “gate electrode 102 for the switching TFT” “gate electrode 2 of the photosensor TFT” on Amorphous silicon 4] the channel.
In regard to claim 5 Kaneko teaches wherein the source, the drain, the bottom electrode, and the channel are connected [this is the Amorphous silicon 4 and N-type amorphous silicon 5 which is the source, channel, drain and one electrode of the capacitor which can be designated as “bottom electrode” under broadest reasonable interpretation]  to each other.
In regard to claim 6 Kaneko teaches  wherein a conductivity of the source, the drain, and the bottom electrode is higher [this is because N-type amorphous silicon 5 is doped “n-type a-Si: H5 for taking an ohmic contact” “a-Si doped with phosphorus, which is an n-type impurity” whereas 4 is just “hydrogenated amorphous silicon (a-Si: H)”] than a conductivity of the channel.
In regard to claim 12 Kaneko teaches wherein the source, the drain, and the bottom electrode of the charge storing component are connected [this is the Amorphous silicon 4 and N-type amorphous silicon 5 which is the source, channel, drain and one electrode of the capacitor which can be designated as “bottom electrode” under broadest reasonable interpretation] to each other.
In regard to claim 13 Kaneko teaches wherein the charge storing component comprises an insulating layer [see 3 in Fig. 8 is “gate insulating film” “SiN is formed by introducing nitrogen or ammonia together with SiH .sub.4”], and the insulating layer is disposed between [see Fig. 8] the top electrode and the bottom electrode.
In regard to claim 16 Kaneko teaches further comprising an insulating layer [9 see Fig. 8 “Providing a protective film 9 for the switching TFT and the photosensor TFT using SiN by VD”] covering the top electrode of the charge storing component.
In regard to claim 17 Kaneko teaches wherein the insulating layer contacts [see Fig. 8] the source and the drain.
In regard to claim 18 Kaneko teaches wherein the insulating layer further covers [see Fig. 8] the transistor.
In regard to claim 20 Kaneko teaches  further comprising a readout line [see Fig. 7 see readout is through 106, 107], the readout line electrically connected with the source.

Claim(s) 1-8, 12-16, 18, 20  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (KR 20180044681 A) hereafter referred to as Kim .
In regard to claim 1 Kim teaches [see Fig. 6A “FIG. 6A is a diagram illustrating the structure of a digital X-ray detecting apparatus”] a photo detector, comprising: 
a transistor [“thin film transistor TFT includes a semiconductor layer 412”], comprising a gate [“gate electrode 411”], a source [“oxide semiconductor layer 442 under the gate electrode 411 becomes the channel layer 412a by doping and both side surfaces of the channel layer 412 become the source region 412b and the drain region 412c” “semiconductor layer 412 is made of an oxide semiconductor such as IGZO, TiO .sub.2 , ZnO, WO .sub.3 , or SnO .sub.2 . The semiconductor layer 412 is composed of a channel region in the central region and a source region and a drain region which are doped layers on both sides”] and a drain; and 
a charge storing component [“metal layer 416 is grounded to form a lower conductive layer 417 and a first capacitor Cst1”], electrically connected with the transistor [“conductive layer 417 is a conductive semiconductor layer extending from the semiconductor layer 412”] and comprising a top electrode [416] and a bottom [417] electrode; 
wherein the source and the drain of the transistor and the bottom electrode [“conductive layer 417 is a conductive semiconductor layer extending from the semiconductor layer 412. In other words, the conductive layer 417 is a doped and crystallized conductive layer of the source region and the drain region of the semiconductor layer 4120”] of the charge storing component are formed by a semiconductor layer.
In regard to claim 2 Kim teaches wherein the transistor comprises a channel [“The semiconductor layer 412 is composed of a channel region in the central region and a source region and a drain region which are doped layers on both sides”] disposed between the source and the drain.
In regard to claim 3 Kim teaches  wherein the channel, the source and, the drain [see Fig. 6A] are coplanar.
In regard to claim 4 Kim teaches  wherein the gate is disposed on [see Fig. 6A] the channel.
In regard to claim 5 Kim teaches  wherein the source, the drain, the bottom electrode, and the channel are connected [see Fig. 6A “conductive layer 417 is a conductive semiconductor layer extending from the semiconductor layer 412. In other words, the conductive layer 417 is a doped and crystallized conductive layer of the source region and the drain region of the semiconductor layer 4120”] to each other.
In regard to claim 6 Kim teaches wherein a conductivity of the source, the drain, and the bottom electrode is higher [see Fig. 7 “oxide semiconductor layer 442 is doped and etched as a mask layer. The oxide semiconductor layer 442 under the gate electrode 411 becomes the channel layer 412a by doping and both side surfaces of the channel layer 412 become the source region 412b and the drain region 412c” “conductive layer 417 is a conductive semiconductor layer extending from the semiconductor layer 412. In other words, the conductive layer 417 is a doped and crystallized conductive layer of the source region and the drain region of the semiconductor layer 4120”] than a conductivity of the channel.
In regard to claim 7 Kim teaches wherein a material of the semiconductor layer [“semiconductor layer 412 is made of an oxide semiconductor such as IGZO, TiO .sub.2 , ZnO, WO .sub.3 , or SnO .sub.2”] comprises metal oxide.
In regard to claim 8 Kim teaches wherein the photo detector is an X-ray [“FIG. 6A is a diagram illustrating the structure of a digital X-ray detecting apparatus”] detector.
In regard to claim 12 Kim teaches  wherein the source, the drain, and the bottom electrode of the charge storing component are [see Fig. 6A “conductive layer 417 is a conductive semiconductor layer extending from the semiconductor layer 412. In other words, the conductive layer 417 is a doped and crystallized conductive layer of the source region and the drain region of the semiconductor layer 4120”] connected to each other.
In regard to claim 13 Kim teaches  wherein the charge storing component comprises an insulating layer [ see Fig. 6A “interlayer insulating layer 423”], and the insulating layer is disposed between the top electrode and the bottom electrode.
In regard to claim 14 Kim teaches further comprising a light conversion layer [“scintillator layer 470”] disposed on the charge storing component and overlapping the charge storing component.
In regard to claim 15 Kim teaches wherein the light conversion layer comprises  [“scintillator layer 470”] a scintillator, a fluorescent material, a filter material, a quantum dot material, other materials, or a combination of the foregoing.
In regard to claim 16 Kim teaches  further comprising an insulating layer [“an organic insulating material and / or an inorganic insulating material are stacked and etched over the entire substrate 210 to form a first protection hole in which the source electrode 214 is exposed to the outside, Layer 424 is formed”] covering the top electrode of the charge storing component.
In regard to claim 18 Kim teaches wherein the insulating layer further covers [see Fig. 6A “an organic insulating material and / or an inorganic insulating material are stacked and etched over the entire substrate 210 to form a first protection hole in which the source electrode 214 is exposed to the outside, Layer 424 is formed”] the transistor.
In regard to claim 20 Kim teaches  further comprising a readout line [see DL in Fig. 6B is electrically connected through the TFT to the capacitor during read out, see Fig. 1 see “output detection signal is input to the readout circuit unit 160 and read out”], the readout line electrically connected with the source.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818